Title: From Alexander Hamilton to John F. Mercer, 14 March 1793
From: Hamilton, Alexander
To: Mercer, John F.



PhiladelphiaMarch 14. 1793
Sir

I received yesterday your letter dated at Baltimore. You will, on reflection, be sensible, that mine, to which it is an answer, could with difficulty, owing to peculiarity of situation, have reached you sooner than it did. It was left at your lodgings on Sunday Morning. My attention had been too much engaged on other matters, from the time your letter of the 31st of January was handed me, to have admitted of the requisite review of papers, in order to a reply earlier than was done.
As to Major Ross’s publication ’tis an affair between You and him.
The issue, which I now conceive to be invited by you will not be declined; though it will necessarily be a considerable time, before a final eclarcissement can take place.
Indispensable Duties both of a public and personal Nature claim a prior attention. These satisfied, you will receive from me a further and more explicit communication.
At the same time I cannot forbear expressing my surprise at your assertion, that “matter of opinion only is now disputed between us” when there has been a general denial of the facts which are the basis of the exceptionable suggestions on your part. There is not one of them which is not either wholly or substantially unfounded.
I am Sr

A Hamilton
John F Mercer Esqr

